DETAILED ACTION
Re Application number 17/180672, this action responds to the amended claims dated 06/01/2022.
At this point, claims 1, 4, 9-12, 17, and 18 have been amended.  Claim 3 has been cancelled. Claims 1-2 and 4-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Examiner noted Applicant’s arguments dated 06/01/2022; In the arguments, Applicant did not object to Examiner’s interpretation of claim 17 as a invoking 35 USC § 112(f); accordingly, Examiner’s interpretation of claim 17 is maintained.

Claim Objections
Examiner notes Applicant’s amended claims, dated 06/01/2022; in view of the amendments, Examiner’s prior objections have been rendered moot, and are accordingly withdrawn.

Double Patenting
Examiner notes Applicant’s arguments dated 06/01/2022; Applicant has offered to file a terminal disclaimer over Application No. 17/304241 in the event that the instant application is deemed allowable.  Accordingly, Examiner’s provisional nonstatutory double patenting rejection of claims 1-2 and 4-18 over claims 1-2 and 4-18 of copending application 17/304241 is maintained until such terminal disclaimer is actually filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims dated 06/01/2022; in view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what it means for the younger background task shards “being executed by the compute core during a shorter time than the older background task shards”.  It is non-idiomatic English, and could either refer to the length of an execution window (i.e. the total time that respective background tasks actually execute), or could refer to the amount of time that the respective background task shards have been executing.  This is not described in the specification in sufficient detail to distinguish between the two possible interpretations; accordingly, the limitation is indefinite.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al (US 2013/0067162 A1).

Re claim 1, Jayaraman discloses the following:
A method for resource allocation in a storage system, the method comprising: (Fig. 3; ¶ 40).  The method allocates storage space (resources) (¶ 40) in a storage system (Fig. 3);
determining to reduce a load imposed on a compute core of the storage system (Abstract).  The system performs load balancing, migrating background tasks from one controller (compute core) to another.  This reduces load on the controller that is giving up the background task;
wherein the compute core is responsible for executing (a) one or more background task shards, and (b) at least one non-sharded task for responding to an I/O request sent to the storage system; and (¶ 21-22, 48).  The active storage controller (compute core) receives both background tasks (one or more background task shards) as well as I/O tasks (at least one non-sharded task for responding to an I/O request sent to the storage system.  It is noted that Applicant has defined “sharded” tasks as being background tasks that represent a portion of the total compute work-load of the storage system, while “non-sharded” tasks are involved in responding to I/O requests (specification, ¶ 32-33).  Accordingly, the background tasks of Jayaraman can be considered “sharded” because they are background tasks representing respective portions of the total background workload, and the I/O requests are “non-sharded” because they are I/O requests;
reducing the load imposed on the compute core by reallocating at least one background task shard of the one or more background task shards, being executed by the compute core, to another compute core of the storage system (Abstract; ¶ 47-48).  The active storage controller passes (reallocates) at least one background task (background task shard) that is in progress at the active storage controller (being executed by the compute core) to a passive storage controller (another compute core of the storage system) (¶ 47-48).  This has the effect of load balancing, i.e. reducing the load on the active storage controller by transferring it to the passive storage controller;
another compute core of the storage system that is responsible for executing at least one other non-sharded task for responding to another I/O request sent to the storage system (¶ 39).  The storage controllers may be implemented such that they are active for requests for one logical volume, but passive for requests for a different logical volume.  Accordingly, in passing background (sharded) tasks from the active storage controller to the passive storage controller, the passive controller is still processing I/O (non-sharded) tasks for the other volume;
wherein the determining includes limiting a number of background task shards realloocated from the compute node within a certain time window (¶ 48).  If the active storage controller determines that the passive storage controller has a high processing burden during the current time of executing a workload (certain time window), the active storage controller may limit the number of background (sharded) tasks reallocated to the passive storage controller, instead performing the background tasks at the active storage controller.

While Jayaraman discloses the elements of claim 1 above, it does not explicitly disclose that they all appear in a single embodiment.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the various embodiments of Jayaraman to yield the combination of the claimed invention, because Jayaraman suggests making the various changes to the first embodiment in order to yield other embodiments (¶ 39 and 48).  

Re claim 2, Jayaraman discloses the method of claim 1, and further discloses preventing the reallocating one or more of the at least one non-sharded tasks to another compute core (¶ 25).  The active storage controller (compute core) handles I/O tasks (non-sharded tasks), while the passive storage controller (another compute core) does not.  This arrangement prevents I/O tasks from being reallocated to another compute core.

Re claim 7, Jayaraman discloses the method of claim 1, and further discloses that the determining to reduce the load imposed on the compute core is a part of a load balancing process for balancing loads imposed on multiple processing nodes of the storage system (Abstract).  The load reduction is a part of a load balancing process applied to the plurality of storage controllers (compute nodes).

Re claim 8, Jayaraman discloses the method of claim 1, and further discloses that the one or more background task shards are related to tasks that differ from responding to I/O requests sent to the storage system (Abstract).  The background tasks (background task shards) are related to tasks distinct from (that differ from) responding to I/O requests.

Re claim 11, Jayaraman discloses the method of claim 1, and further discloses that the another compute core has a load that is lower than the load of the compute core (¶ 48-49).  Load balancing moves tasks from a controller (compute core) with higher utilization to one having lower utilization.  In addition, if there are multiple possible controller destinations, they can be measured for load, and the controller with the lighter load can be selected.

Re claim 12, Jayaraman discloses the method of claim 1, and further discloses that the one or more background shards belong to one or more background tasks that comprise a certain background task that is related to a content written to the storage system, the certain background task is executed after the writing of the content to the storage system (Abstract; ¶ 51-55).  It is unclear what is meant by the background task as being “related a content written to the storage system”; Examiner interprets this to mean any background task to a volume, that volume at some point having a write command.  Jayaraman discloses that background tasks are distinct from I/O (which can be a write), but still related to a logical volume, which can be the target of a write (abstract).  The I/O request (writing content) can be performed at a different time than a background task, in any order (¶ 51-54).  Furthermore, if necessary, due to tasks being directed to similar areas, an active controller can quiesce a volume, perform its tasks, and then, once it is finished, send the background task to the passive storage controller; accordingly, the background task is executed after the writing (¶ 55).

Re claim 13, Jayaraman discloses the method of claim 1, and further disclose that the reallocating is responsive to loads associated with execution of the one or more background task shards (¶ 48-49).  The load balancing can also factor in the load caused by background task execution and rebalance tasks accordingly.

Re claim 14, Jayaraman discloses the method of claim 1, and further discloses wherein a response time of the storage system is more sensitive to (a) an execution of the I/O request, than to (b) an execution of the one or more background task shards (¶ 22, ¶ 47-48).  The system prioritizes (is more sensitive to) execution of I/O requests, as it reallocates background tasks to passive storage controllers in order to free up resources for the active storage controller to execute I/O requests.

Re claim 15, Jayaraman discloses the method of claim 1, and further discloses assigning at least one out of (a) an additional non-sharded task and (b) an additional background task shard, to the compute core (Fig. 5, steps 506-508; ¶ 51).  The step of identifying a background task to be reallocated is an iterative process, and can be repeated for an additional background task shard.

Re claim 17, Jayaraman discloses the method of claim 1 above; accordingly, it also discloses storage system implementing that method, as in claim 17 (See Jayaraman, ¶ 3).  Furthermore, Jayaraman disclose multiple compute nodes that comprises compute cores, multiple storage nodes and a load balancer (Fig. 3; Abstract; ¶ 16).  The storage system comprises multiple compute nodes that comprises compute cores (Fig. 3, active storage controller 320, passive storage controller 330), multiple storage disks on one or more logical volumes (multiple storage nodes) (Fig. 3, logical volume 340, storages 350; ¶ 16).  The system performs load balancing (Abstract).

Re claim 18, Jayaraman discloses the method of claim 1 above; accordingly, it also discloses a non-transitory computer readable medium storing instructions implementing that method, as in claim 18 (see Jayaraman, ¶ 37).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Beltmann (US 2004/0163075 A1).

Re claim 4, Jayaraman discloses the method of claim 1, and further discloses that there may be a plurality of passive storage controllers to choose from (¶ 49) but does not specifically disclose selecting one at random.

Beltmann discloses the reallocating comprises selecting at random the another compute core (¶ 38).  Tasks are reallocated between processors (cores) by randomly selecting cores to migrate tasks to and from.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the task reallocation of Jayaraman to reallocate tasks randomly, as in Beltmann, because it would be applying a known technique to improve a similar method in the same way.  Jayaraman discloses a method of reallocating tasks among storage controllers (cores), which is ready for the improvement of reallocating randomly.  Beltmann also discloses an improved reallocation method using random reallocation, which is applicable to the reallocation method of Jayaraman.  It would have been obvious to modify the reallocation of Jayaraman to select a destination storage controller randomly, as in Beltmann, because it would yield the predictable improvement of utilizing a lightweight reallocation criteria, as random selection is less resource intensive than actually calculating which passive storage controller is least busy.

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Cohen (US 2012/0290714 A1).

Re claim 5, Jayaraman discloses the method of claim 1, but does not specifically disclose adding a new compute core.

Cohen discloses that determining to reduce the load imposed on the compute core follows an addition of one or more added compute cores to the storage system (¶ 28).  When a new cluster node (compute core) is added to the cluster (storage system), it triggers a rebalancing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the load balancing of Jayaraman to support adding additional nodes (compute cores), as in Cohen, because Cohen suggests that rebalancing using addition or deletion of nodes would improve the cluster’s capacity by increasing or decreasing it without downtime and with minimal impact on cluster performance (¶ 28).

Re claim 6, Jayaraman and Cohen disclose the method of claim 5, and Cohen further discloses reallocating the at least one background task shard to an added compute core of the storage system (¶ 28).  Adding the new node (compute core) to the system triggers a rebalancing, where some tasks will be reallocated to the new empty node.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Jayaraman and Cohen, for the reasons noted in claim 5 above.

Re claim 16, Jayaraman discloses the method of claim 15, but does not specifically disclose removing another core from the storage system.

Cohen discloses that the assigning follows a removal of one or more other compute cores from the storage system (¶ 28).  When a node (core) is removed, this triggers a load rebalance, wherein the tasks of the removed node must be reallocated to the remaining nodes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Jayaraman and Cohen, for the reasons noted in claim 5 above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Halim et al (US 9459933 B1).

Re claim 9, Jayaraman discloses the method of claim 1; furthermore, it discloses a queue for background tasks (¶ 48), and it is well known in the art that queues operate on the principle of first-in-first-out, thus the first background operations dequeued would be older than the background operations that were received later, and are thus further back in the queue.   However, as Jayaraman does not explicitly go into detail about the relative ages of the background operations that are selected, Examiner has provided Halim.

Halim discloses that the reallocating comprises selecting the at least one background task shard based on an age of the at least one background task shard and based on an age of a non-selected background task shard of the one or more background task shards, wherein the age of the at least one background task shard represents a time lapsed from a reception of the at least one background task shard by the compute core, and the age of the non-selected background task shard represents a time lapsed from a reception of the non-selected background task shard by the compute core (Fig. 2; col. 5, lines 9-30; col. 9, lines 7-22).  The distributed worker system assigns tasks (background task shards) to the distributed workers; each worker can maintain a count of the tasks that it is assigned (col. 9, lines 7-22); each task maintains a task record, which includes a creation time (reception of the at least one background task shard by the compute core) (Fig. 2); if an amount of time that has elapsed since the creation date exceeds a maximum threshold for a task, then the task is selected for reallocation to another worker; the other tasks with ages that do not exceed the threshold (non-selected background tasks) likewise have respective ages (col. 5, lines 9-30).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the task migration of Jayaraman to migrate the oldest tasks to other workers, as in Halim, because it would be applying a known technique to improve a similar method in the same way.  Jayaraman discloses a method of reassigning tasks from one execution unit to another.  Halim also discloses reassigning tasks from one execution unit to another, which has been improved in a similar way to the claimed invention, to make the reassignment based on age.  It would have been obvious to modify the reassignment of Jayaraman to select tasks for reallocation based on age, as in Halim, because it would yield the predictable improvement of preventing tasks from stalling out on a busy execution unit, thus ensuring that tasks are executed in a timely manner.

Re claim 10, Jayaraman and Halim disclose the method of claim 9, and Halim further discloses that the reallocating comprises prioritizing reallocating older background task shards over reallocating of younger background task shards, wherein the younger background task shards are being executed by the compute core during a shorter time than the older background task shards (col. 5, lines 9-30).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that younger tasks have been pending for less time than older background tasks.  Halim discloses tracking the amount of time since each task has been assigned, and reassigning tasks once the amount of time they have been pending exceeds a threshold; accordingly, the tasks that have not been reassigned (younger background tasks) have been pending for a shorter time than tasks that have exceeded the threshold and have been reassigned (older background task shards)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Jayaraman and Halim, for the reasons noted in claim 9 above.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-2 and 4-18 dated 06/01/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 17, and 18, Applicant argues that Jayaraman does not disclose the claimed invention, for 2 reasons.

First, Applicant argues that the passive storage controller of Jayaraman does not read onto the newly amended claims, because it does not process incoming I/O (non-sharded tasks).  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  Jayaraman discloses that the storage controllers may be active with respect to one volume, but passive with respect to other volumes; in other words, the active storage controller may offload background tasks to a passive storage controller, but the passive storage controller may be active for another volume, and thus can continue to process I/O (non-sharded) requests for the another volume (¶ 39).

Second, Applicant has argued that Jayaraman does not disclose limiting a number of background task shards reallocated from the compute node within a certain time window.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Contrary to Applicant’s assertion, reassigning is not “based solely on the workload on the active controller”. Instead, Jayaraman may choose to either reallocate to a different passive storage controller, or perform the task at active storage controller (limit reallocation) when it is determined that the passive storage controller is excessively burdened during the current execution time (certain time window) (¶ 48).

Re claims 9-10, Applicant argues that Danskin does not disclose that the younger task shard is just being launched, and thus there is no time duration such that it is “being executed by the compute core for a shorter time duration”, and furthermore, that no time has elapsed since the reception.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection for 3 reasons.

First, as noted above, the limitation “being executed by the compute core during a shorter time” is indefinite.  Second, a time of “0” is still a time; a shard that has just been launched would have no time elapsed, and no time elapsed is a shorter time duration than more time elapsed.  Third, Examiner has provided Hassan, which explicitly shows reassigning tasks that are in progress, if they have not completed within some threshold time period (Fig. 2; col. 5, lines 9-30; col. 9, lines 7-22); Accordingly, the tasks that are reassigned have been executing for a longer time period than those that are not reassigned.
Re claims 2 and 4-16, Applicant argues that the claims are allowable by virtue of their dependence on claim 1.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claim 1.
 
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/01/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-2 and 4-18 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132